Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

  Claim Rejections - 35 USC § 103
Claims 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059; newly applied) in view of Seragnoli (US 3,987,753).
Stelzer provides an adhesive application station comprising an adhesive application roller (5; see Figs. 1-3) having a longitudinal axis of rotation of a shaft (not numbered, see rotational direction arrow at the center of the application roller (5)), the application roller disposed in an adhesive reservoir,  the application roller comprises plural discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Stelzer does not explicitly set forth separable discs.  However, it was known in an adhesive application station to utilize plural separable discs (10-12; see Fig. 4) [disposed in an adhesive reservoir (8)] in place of a single adhesive transfer member in order to adapt the discs for different operational positions as well as profile the discs for receiving adhesive to transfer to desired corresponding areas of a substrate (i.e., sheet material) as evidenced by Seragnoli (col. 3, lines 4-53; col. 4, lines 49-62).   In light of the teachings of Seragnoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide separable discs in the Stelzer adhesive application roller in order to provide different operational positions (i.e., including use of more or less discs) and to enable profiling of the discs  for receiving adhesive to transfer to corresponding areas of wrapping or tipping paper for a desired smoking product.  
Regarding claim 5, Stelzer is silent concerning the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  Seragnoli provides separable discs (10-12) that would appear to have a different outer circumferential surface with disc (11) having a pattern in area (13) larger and different than that of discs (10, 12).  In light of the teachings of Seragnoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined adhesive application station, separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the wrapping or tipping paper for a desired smoking product.  Modification of the discs of the adhesive application roller to have a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface would require only routine skill in the art.
Regarding claim 6, while Stelzer and Seragnoli are silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on wrapping or tipping paper for a desired smoking product.  
Regarding claim 7, Stelzer would appear to provide for a spacer disc defined by smaller diameter disc (5a, see Fig. 3).
Regarding claim 8, the Stelzer spacer disc (5a) would appear to have a diameter less than that of the first and second separable discs (see Figs. 1 and 3).
Regarding claim 9, Stelzer is silent concerning the use of a key or key way for each of the discs, however, Seragnoli recognizes each of the separable discs comprises a key way for engagement with a corresponding portion of a shaft (area 9; col. 4, lines 55-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined application station, separable discs with each having a key or key way for an alternative manner in which to retain the discs on the rotated shaft.
Regarding claim 11, see Stelzer reservoir or tank (6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (see Fig. 1).
Regarding claim 12, Stelzer has discs of different diameters yet Stelzer does not set forth each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable disc.  Seragnoli provides each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs (Fig. 4; central disc (11) is of a different width than that of the two outer discs (10, 12)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Stelzer discs to have separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs in order to further enable profiling of the discs for receiving adhesive to transfer to corresponding areas of wrapping or tipping paper for a desired smoking product.  
 Regarding claim 13, Stelzer provides for a drive (7; col. 2, lines 29-31) to effect rotation of the adhesive application roller in contact with the adhesive within the reservoir. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) as applied to claim 4 above and further in view of  Rinehart et al (US 5,314,559).
The teachings of Stelzer and Seragnoli have been mentioned above.  Both are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Rinehart provides hubs (70) defining clamps for securing each disc to the shaft.  In light of Rinehart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on wrapping or tipping paper for a desired smoking product.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) as applied to claim 4 above and further in view of  Reichert (US 3,902,406).
The teachings of Stelzer and Seragnoli have been mentioned above.  Both are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Reichert provides mounting blocks with hardware (col. 6, lines 65 to col. 7, line 19) defining clamps for the discs to be retained on the shaft.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on the wrapping or tipping paper for a desired smoking product.  

Claims 4-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059; newly applied) in view of Reichert (US 3,902,406).
Stelzer provides an adhesive application station comprising an adhesive application roller (5; see Figs. 1-3) having a longitudinal axis of rotation of a shaft (not numbered, see rotational direction arrow at the center of the application roller (5)), the application roller disposed in an adhesive reservoir,  the application roller comprises plural discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Stelzer does not explicitly set forth separable discs.  However, it was known in an adhesive application station to utilize plural laterally adjustable/removable/separable discs (130; see abstract; see Figs. 4-12) [disposed in an adhesive reservoir (80)] in order to provide spaced lengths of adhesive to be transferred to desired corresponding areas of a substrate (i.e., paper-based product) as evidenced by Reichert (see abstract; col. 3, lines 4-53; col. 4, lines 49-62).   In light of the teachings of Reichert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide laterally adjustable/removable/separable discs in the Stelzer adhesive application roller in order to provide spaced lengths of adhesive to be transferred to desired corresponding areas of a substrate (i.e., wrapping or tipping paper) for a desired smoking product.  
Regarding claim 5, Stelzer is silent concerning the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  Reichert at least recognizes that the discs (130) can have a modified circumferential pattern (see Figs. 7 and 10).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined adhesive application station, separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the wrapping or tipping paper for a desired smoking product.  Modification of the discs of the adhesive application roller to have a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface would require only routine skill in the art.
Regarding claim 6, while Stelzer and Reichert are silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on wrapping or tipping paper for a desired smoking product.  
Regarding claim 7, Stelzer would appear to provide for a spacer disc defined by smaller diameter disc (5a, see Fig. 3).
Regarding claim 8, the Stelzer spacer disc (5a) would appear to have a diameter less than that of the first and second separable discs (see Figs. 1 and 3).
Regarding claim 10, both Stelzer and Reichert are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Reichert provides mounting blocks with hardware (col. 6, lines 65 to col. 7, line 19) defining clamps for the discs to be retained on the shaft.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on the wrapping or tipping paper for a desired smoking product. 
Regarding claim 11, see Stelzer reservoir or tank (6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (see Fig. 1).
Regarding claim 13, Stelzer provides for a drive (7; col. 2, lines 29-31) to effect rotation of the adhesive application roller in contact with the adhesive within the reservoir. 

Response to Arguments
All of Applicant's arguments filed 11/9/21 are acknowledged and have been fully considered but they are not persuasive.
Applicant contends that the instantly claimed is not anticipated by Seragnoli because Seragnoli  being capable of applying adhesive to wrapping or tipping paper for an aerosol generating device does not structurally cover the language “adhesive application station,…configured for applying adhesive to wrapping or tipping paper for an aerosol generating device”.  Thus, all rejections based on the teachings of Seragnoli should be withdrawn.
In response, the anticipatory rejection of the instantly claimed invention, specifically, claim 4 is proper because Seragnoli provides all structural limitations instantly claimed.  Seragnoli sets forth an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation (9), wherein the roller comprises plural separable discs (10-12; see Fig. 4) to provide an outer pattern circumferential adhesive application surface applying a pattern on paper.  The adhesive application station is capable of applying adhesive to a paper or sheet product in millimeter sized dimensions in small predetermined areas (see Seragnoli, col. 4, lines 37-43).  Even if smaller sheets of paper were to be made, adhesive applied/coated paper can be cut to a desired size by the user.  The wrapping or tipping paper as well as the aerosol generating device have been read “as intended use” in this adhesive application station. The wrapping or tipping paper and the aerosol generating device do not form the basis of the claimed invention.  Thus, all rejections based on the teachings of Seragnoli are proper.  
Applicant contends that the instantly claimed is not anticipated by Rinehart because Rinehart being capable of applying adhesive to wrapping or tipping paper for an aerosol generating device does not structurally cover the language “adhesive application station,…configured for applying adhesive to wrapping or tipping paper for an aerosol generating device”.  Also, the wheels of Rinehart are formed of one piece with a hub, they cannot then be separable as defined by the present application. Thus, all rejections based on the teachings of Rinehart should be withdrawn.
In response, the anticipatory rejection of the instantly claimed invention, specifically, claim 4 is proper because Rinehart provides all structural limitations instantly claimed. Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a sheet or planar substrate which would encompass wrapping or tipping paper in sheet or planar substrate form. The Rinehart adhesive application station is capable of applying adhesive to a sheet or planar product which can be user cut to size.  The wrapping or tipping paper as well as the aerosol generating device have been read “as intended use” in this adhesive application station. The wrapping or tipping paper and the aerosol generating device do not form the basis of the claimed invention.  Thus, the anticipatory rejection of the instantly claimed invention has been maintained.  As for the latter argument, Applicant is directed to the hub piece (70) as shown in Fig. 9 wherein the hub piece (70) includes at least one disc (34A) and this being separate from remaining wheels (as shown in Fig. 6) down to the opposite end together would form a wheel unit having a hub wheel clamped together with other wheels as evidenced by col. 4, line 55.   A hub wheel disc (34A) when combined with other wheels (34A or even 36) would be separable and thus read on the instantly claimed invention.   Thus, all rejections based on the teachings of Rinehart are proper.  
Applicant contends that all obviousness rejections based on the teachings of Reichert should be withdrawn because Reichert is not configured to apply adhesive to wrapping or tipping paper for an aerosol generating device.  Thus, all obviousness rejections based on the teachings of Reichert should be withdrawn.
In response, all obviousness rejections based on the teachings of Reichert have been maintained because Reichert at least provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (130; see Figs. 4-12) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a fiber board or paper-based surface.  Reichert provides an adhesive application station adaptable with separable discs of a suitable size in accordance with the glued paper product being produced.  The adhesive applied/coated paper can be cut by the user.  Even if one skilled in the art would not want to change the size of the discs, the fact is that the wrapping/tipping paper and the aerosol generating device are only intended to be used in the station, and thus the paper and aerosol generation device not forming a part of the instantly claimed invention have no patentable weight.  Thus, all obviousness rejections based on the teachings of Reichert have been maintained.  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth a disc-based gumming/adhesive application station:  Schall (US 1,191,537).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/16/2022